          Case 5:17-cv-00510-FB Document 173 Filed 08/24/20 Page 1 of 12




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

NEIL GILMOUR, III, TRUSTEE FOR THE                     §
GRANTOR TRUSTS OF VICTORY PARENT                       §
COMPANY, LLC, VICTORY MEDICAL                          §
CENTER CRAIG RANCH, LP, VICTORY                        §
MEDICAL CENTER LANDMARK, LP,                           §
VICTORY MEDICAL CENTER                                 §
MID-CITIES, LP, VICTORY MEDICAL                        §
CENTER PLANO, LP, VICTORY MEDICAL                      §
CENTER SOUTHCROSS, LP, VICTORY                         §
SURGICAL HOSPITAL EAST HOUSTON,                        §
LP, AND VICTORY MEDICAL CENTER                         §
BEAUMONT, LP,                                          §
                                                       §                 JURY DEMANDED
                          Plaintiffs,                  §
                                                       §
VS.                                                    §                 CIVIL ACTION NO.
                                                       §                 5:17-cv-00510-FB
AETNA HEALTH, INC., AETNA                              §
HEALTH INSURANCE COMPANY,                              §
AND AETNA LIFE INSURANCE                               §
COMPANY,                                               §
                                                       §
                          Defendants.                  §

          REPLY IN SUPPORT OF VICTORY’S OBJECTIONS TO
 REPORT AND RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE1




1
  Neil Gilmour, III, solely in his capacity as Trustee for the Grantor Trusts of Victory Parent Company, LLC;
Victory Medical Center Craig Ranch, LP; Victory Medical Center Landmark, LP; Victory Medical Center Mid-
Cities, LP; Victory Medical Center Plano, LP; Victory Medical Center Southcross, LP; and Victory Medical Center
Beaumont, LP; Victory Surgical Hospital East Houston, LP (collectively, “Victory” or the “Trustee”) files this
Reply in Support of Victory’s Objections to Report and Recommendation of United States Magistrate Judge
(“Objections”). Dkt. No. 164. As used herein, “Response” refers to Defendants’ Response to Plaintiffs’ Objections
to Report and Recommendation of United States Magistrate Judge [Dkt. No. 169, filed Aug. 11, 2020],
“Recommendation” refers to Report and Recommendation of United States Magistrate Judge [Dkt. No. 160, entered
June 12, 2020],”Aetna’s Motion for Summary Judgment” refers to Aetna’s Motion for Summary Judgment [Dkt.
No. 94, filed Oct. 29, 2019], “Victory’s Summary Judgment Response” refers to Victory’s Response to Aetna’s
Motion for Summary Judgment [Dkt. No. 110, filed Nov. 22, 2019], “Aetna’s Sowards Motion” refers to Aetna’s
Opposed Motion to Exclude the Opinions of Plaintiff’s Damages Expert, Rodney Sowards [Dkt. No. 103, filed Nov.
15, 2019], and “Victory’s Sowards Response” refers to Trustee’s Response to Defendants’ Opposed Motion to
Exclude the Opinions of Trustee’s Damages Expert, Rodney Sowards [Dkt. No. 131, filed Dec. 6, 2019].

REPLY IN SUPPORT OF VICTORY’S OBJECTIONS TO
REPORT AND RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
          Case 5:17-cv-00510-FB Document 173 Filed 08/24/20 Page 2 of 12




        Faced with the reality that it failed to reimburse Victory in accordance with its members’

health benefit plans, Aetna resorts to baseless allegations that Victory misrepresents witness

testimony and unfounded claims of fraud to distract the Court from the truth: Aetna is not

entitled to summary judgment on Victory’s ERISA § 502(a)(1)(B) and breach of contract claims.

Aetna also takes a kitchen-sink approach and throws out every possible criticism of Sowards’

analysis without understanding the reasonableness of his methodologies.                     When properly

ignoring such distractions, Victory’s Objections establish that (1) Sowards’ methodology is the

only evidence before the Court of how Aetna should have paid Victory when the plans required

the use of FAIR Health data; (2) Sowards’ Usual and Customary methodology is well-accepted

and reliable; and (3) Sowards’ opinions establish Aetna’s liability for failing to pay Victory as its

members’ health plans required. For these reasons and those described in Victory’s Objections,

the Court should deny Aetna’s Motion for Summary Judgment and the Sowards Motion.

A.      Aetna failed to pay for Victory’s services as its members’ health benefit plans
        require.

        One of the health plans at issue in this case requires Aetna to pay an out-of-network

provider subject to “Reasonable and Customary Limits: Allowable amounts for services are

determined by reasonable and customary (R&C) limits. Aetna uses the industry-wide standard

for R&C limits obtained from FAIR Health.”2 Another of the plans states that Aetna will pay

an out-of-network provider “[t]he charge Aetna determines to be appropriate, based on factors

such as the cost of providing the same or a similar service or supply and the manner in which

charges for the service or supply are made, billed or coded or: . . . For facility charges: Aetna

uses the charge Aetna determines to be the usual charge made for it in the geographic area



2
 Exhibit 1 - A0057594 at A0057640 (emphasis added). Aetna included a portion of Exhibit 1 as Exhibit 9-1 of its
Motion for Summary Judgment, but excluded the applicable definition cited above.

REPLY IN SUPPORT OF VICTORY’S OBJECTIONS TO
REPORT AND RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE—PAGE 1
          Case 5:17-cv-00510-FB Document 173 Filed 08/24/20 Page 3 of 12




where it is furnished.”3 These plans are representative of the plans that Sowards categorized as

FAIR Health and Usual and Customary, respectively.

        Aetna ignored these requirements when it adjudicated Victory’s claims, and now argues

to this Court that, despite clear language like that in the representative plans quoted above, it may

reimburse an out-of-network provider like Victory any way that it wants.4 Aetna goes so far as

to suggest that, even if a plan expressly requires it to use of FAIR Health data to determine the

allowable amount, it can ignore this language by vague reference to Aetna’s reimbursement

policies.5 For support, Aetna highlights language in one of its plans that states, in addition to a

requirement that Aetna pay a reasonable charge, that Aetna can pay any amount that “Aetna

determines to be appropriate.”6 Aetna’s argument contorts the plan language that it is charged

with administering in ways that render it unrecognizable. In short, if Aetna can simply pay what

it wants, there is no need for a written benefit plan.

        To distract the Court, Aetna accuses Victory of misrepresenting Aetna’s witness

testimony in its Objections. As an example, Aetna included a block quote of an Aetna witness’s

testimony to suggest that the witness did not testify that Aetna’s SIU team is reviewed based on

the amount that it recovers or saves. Though the witness quibbled that Aetna does not review

“cost savings,” Aetna omitted the portion of testimony in which the witness expressly stated that

in reviewing its SIU investigators: “[w]e do look at dollars recovered during what we call the

performance period.”7 The Court should ignore such distractions, including Aetna’s unfounded




3
  Exhibit 2 - A0038192 at A0038280.
4
  Response, pp. 17-18.
5
  Response, p. 17, citing Aetna MSJ App., Dkt. #95, Ex. 7-1, at pp. A0086788-89.
6
  Response, p. 17, citing Aetna’s MSJ App., Dkt. #95, Ex. 6-1, at pp. A000089-90.
7
  Kiefer Deposition at 29:20-30:1. [Response APP. 0332-333] (emphasis added).

REPLY IN SUPPORT OF VICTORY’S OBJECTIONS TO
REPORT AND RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE—PAGE 2
           Case 5:17-cv-00510-FB Document 173 Filed 08/24/20 Page 4 of 12




accusation that Victory’s claims are somehow marred in fraud.8 Despite Aetna’s hope, it is not

immune from ERISA’s requirements.

          It is bedrock ERISA caselaw that “[t]he plan, in short, is at the center of ERISA.”9 When

considering whether Aetna misapplied the terms of its plans, ERISA requires the Court to

determine whether Aetna’s interpretation of the plan is consistent with a fair reading of the

plan.10    This requires that “[t]he provisions are to be read according to their plain meaning and

as they are likely to be ‘understood by the average plan participant.’”11 Aetna’s argument flies

in the face of these principles; indeed, no reasonable plan participant would expect Aetna to

ignore the plain terms of their plan when determining the out-of-network reimbursement. For

example, for the two representative plan provisions quoted above, a reasonable plan member

would understand that Aetna would reimburse an out-of-network provider based on FAIR Health

or the usual rate in the patient’s geographic area, respectively. No reasonable plan participant

would expect Aetna to apply its reimbursement policies in a way that contradicts those terms.

          As established in Victory’s Objections, Sowards Response, and Summary Judgment

Response, there is a question of fact as to whether Aetna paid Victory as its plans require. Aetna

attacks Victory’s summary judgment evidence and argues that Victory has failed to meet its

burden because it did not establish that Aetna did not follow its internal reimbursement policies.

Aetna’s argument misses the point: Victory is not required to create an issue of fact as to whether

Aetna reimbursed Victory using one of Aetna’s internal policies.12 Instead, the issue is whether

Aetna reimbursed Victory in accordance with Aetna’s members’ health benefit plans. Because

8
  Aetna knows this is hotly contested, and did not move for summary judgment on this claim.
9
  US Airways, Inc. v. McCutchen, 569 U.S. 88, 101 (2013).
10
   Koehler v. Aetna, 683 F.3d 182, 187 (5th Cir. 2012).
11
   Dialysis Newco, Inc. v. Community Health System Group Health Plan, 938 F.3d 246, 251 (5th Cir. 2019) (quoting
Walker v. Wal-Mart Stores, Inc., 159 F.3d 938, 940 (5th Cir. 1998) (quoting 29 U.S.C. § 1022(a)(1))) (emphasis
added).
12
   Moreover, Aetna cites two plans that it contends incorporate these policies into their plans. However, there are
more than 1,700 claims in dispute, and it is Aetna’s burden to negate any issue of material fact.

REPLY IN SUPPORT OF VICTORY’S OBJECTIONS TO
REPORT AND RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE—PAGE 3
           Case 5:17-cv-00510-FB Document 173 Filed 08/24/20 Page 5 of 12




Victory has, at a minimum, established a genuine issue of material fact, Aetna is not entitled to

summary judgment on Victory’s ERISA § 502(a)(1)(B) and breach of contract claims.

B.        Sowards’ FAIR Health Methodology is reliable and should not be excluded.

          1.    Sowards correctly identified claims that Aetna had to pay using FAIR Health.

          Aetna’s Response includes many excuses for why it was not required pay any of the

medical claims at issue in accordance with data obtained from FAIR Health, and even repeatedly

criticizes Sowards’ use of FAIR Health data in determining the amount that Aetna should have

reimbursed Victory under the applicable health plans. This is despite the fact that the health

plans at issue explicitly reference FAIR Health and payment in accordance with FAIR Health

data. The language in the representative plan quoted above could not be clearer. Another

exemplar from Sowards’ report defined the “Recognized Charge” to be 80% of the Prevailing

Rate, which the plan defines as the “rates reported by FAIR Health, a nonprofit company, in

their database.”13

          One of these excuses bears special mention here: Aetna’s contention that FAIR Health

does not provide data to pay facility claims.14 This is demonstrably incorrect; indeed, the Texas

Department of Insurance has referred to the FAIR Health database as a common reimbursement

methodology, and reported that most insurers (especially larger insurers like Aetna) utilize FAIR

Health data to determine the usual and customary rate when paying out-of-network providers for

emergency claims.15 Moreover, as noted in Victory’s Sowards’ Response, Sowards actually

called FAIR Health to verify that he was using the correct data to price the Victory FAIR Health

claims.
13
   Sowards Report, p. 7 [Dkt. No. 112-3].
14
   Response, pp. 9-10.
15
    See Tex. Dep’t of Ins., Usual and Customary Survey (Jan. 2017), at 11, 13-15. Available at
https://www.tdi.texas.gov/reports/life/documents/ucreport.pdf. Indeed, the Texas Department of Insurance has
selected FAIR Health to provide benchmark data for its surprise-billing dispute resolution process.
https://www.tdi.texas.gov/news/2019/tdi11262019.html

REPLY IN SUPPORT OF VICTORY’S OBJECTIONS TO
REPORT AND RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE—PAGE 4
             Case 5:17-cv-00510-FB Document 173 Filed 08/24/20 Page 6 of 12




           Aetna’s confusion regarding the FAIR Health data underlies its request that the Court

ignore any plan’s references to FAIR Health, no matter the clarity. Notably missing from

Aetna’s arguments, however, is any contention whatsoever that it ever consulted FAIR Health

data when paying a single claim at issue. Because Aetna failed to pay these claims in accordance

with FAIR Health as a plain reading of the plans required, Victory has—at a minimum—

established a genuine issue of fact with respect to these claims, and the Court should reject the

Recommendation’s conclusion that Aetna is entitled to summary judgment on these claims.16

           2.       The Recommendation ignored Sowards’ FAIR Health opinions, and he did
                    not use his Usual and Customary methodology for the majority of the FAIR
                    Health claims.

           As explained in Victory’s Objections, the Recommendation fails to adequately address or

consider the substance of Sowards’ FAIR Health methodology.17 Indeed, Sowards’ opinions are

the only evidence whatsoever of how these claims should have been paid based on data actually

provided by FAIR Health. In response, Aetna argues that the Recommendation actually did

address Sowards’ FAIR Health opinions because Sowards’ Usual and Customary opinions were

applied wholesale to a majority of these claims. Not so.

           Contrary to Aetna’s assertions, the Recommendation undertook no effort whatsoever to

assess the appropriateness of Sowards’ FAIR Health methodology. Aetna tries to justify this

absence by suggesting that the Recommendation did not need to address Sowards’ FAIR Health

methodology because approximately 88% of the FAIR Health claims at issue in his analysis were

merely priced using Sowards’ Usual and Customary methodology. However, as evidenced by

Aetna’s Response, Aetna misunderstands Sowards’ methodology. Despite Aetna’s suggestion,

Sowards did not simply ignore FAIR Health data in its entirety for 88% of the FAIR Health


16
     See Koehler, 683 F.3d at 187.
17
     Objections, pp. 5-8.

REPLY IN SUPPORT OF VICTORY’S OBJECTIONS TO
REPORT AND RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE—PAGE 5
          Case 5:17-cv-00510-FB Document 173 Filed 08/24/20 Page 7 of 12




claims and fall back on his Usual and Customary methodology. Instead, Sowards looked at each

FAIR Health claim and considered the available data for each specific code associated with that

claim. When available, he relied on FAIR Health data in its entirety. To the extent that FAIR

Health data wasn’t available for a specific line item associated with a claim, Sowards reverted to

the only data available to him—Aetna’s historical payments. In the rebuttal report cited in

Aetna’s Response, Aetna’s own expert establishes that this calculation attributed to a smaller

portion of Sowards’ opinions than Aetna’s Response suggests. Indeed, Aetna’s expert concluded

that 32% of the damages associated with Sowards’ FAIR Health opinions incorporated his

historic benchmark data when FAIR Health data was not available.18 Therefore, though 88% of

the claims may have incorporated some of Sowards’ Usual and Customary data, actual FAIR

Health data was relied upon far more than Aetna’s Response would suggest.

        Furthermore, Sowards’ use of this historical information when FAIR Health data was not

available was supported by the plans themselves. Sowards indicated in his initial report the

reasonable basis for this practice—nearly all the plans reviewed had usual and customary fee

payment language, and the FAIR Health plans were the ones that further specified that FAIR

Health schedules should be used in making this determination.19 Consequently, when no FAIR

Health rate was available, Sowards defaulted to his “usual and customary” calculation because

that is what the plain text of the plans indicated should happen. This practice does not support

excluding Sowards’ opinion, but instead supports its admission.

        3.       Sowards did not impermissibly interpret plan terms.

        Aetna argues that Sowards’ FAIR Health opinions are improper because Sowards is


18
  Dkt. No. 103-4, p. 37.
19
  See Sowards Report, Ex. A, p. 6 n. 12 (“While almost every Plan identified an out-of-network reimbursement
methodology based on the R&C charge, certain Plans included additional clarifications within the definition of R&C
charge which specified the use of the CMS Allowable or FAIR Health information.”) [Dkt. No. 112-3].

REPLY IN SUPPORT OF VICTORY’S OBJECTIONS TO
REPORT AND RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE—PAGE 6
          Case 5:17-cv-00510-FB Document 173 Filed 08/24/20 Page 8 of 12




offering legal opinions by “interpreting” the FAIR Health plans. Aetna criticizes Sowards

because he admittedly had to read the health plans to correctly categorize them. Aetna fails to

explain how Sowards could have known which claims should have been paid using FAIR Health

without reading the plans.20

        More to the point, and as Aetna itself admits, the stricture against expert legal opinions

on contracts is limited to preventing testimony to a jury on the subject of contract

interpretation.21 Nothing in the law or the rules of evidence prevents an expert from drawing

conclusions from a contract’s text to reach other expert conclusions when those secondary

conclusions are the subject of the expert’s testimony.22             Put another way, experts are not

forbidden from reading contracts, or even drawing conclusions from them; experts are only

forbidden from instructing a jury about the meaning of contracts where that is a matter in

dispute, or where the jury can see that meaning for themselves.23 Aetna’s argument would

preclude an expert from ever considering the contract he or she is opining on: an illogical result.

        Sowards will not testify on what specific plan provisions mean to the extent their

meanings are disputed between the parties. The substance of his testimony is not that the jury

should read any particular plan terms the way Victory reads them, but that if the plans are read

the way Victory reads them, then Aetna systematically undercompensated Victory, resulting in

damages in the amounts that Sowards calculated.

        4.      Aetna’s arguments regarding Sowards’ alleged failure to consider additional
                factors goes to the weight—not the admissibility—of those opinions.


20
   See Dennington v. St. Farm Fire & Cas. Co., 4:14-CV-04001, 2016 WL 11596075, at *2 (W.D. Ark. Aug. 24,
2016) (“[T]he Court finds it necessary for the experts to examine the contracts before making an opinion.”
(emphasis added)).
21
   See Vanderbilt Mortg. & Fin., Inc. v. Flores, No. C-09-312, 2010 WL 4595592, at *4 (S.D. Tex. Nov. 1, 2010)
(citations omitted).
22
   Dennington, 2016 WL 11596075, at *2.
23
   See United States ex rel. Jordan v. Northrop Grumman Corp., CV 95-2985 ABC (EX), 2003 WL 27366248, at *3
(C.D. Cal. Feb. 24, 2003).

REPLY IN SUPPORT OF VICTORY’S OBJECTIONS TO
REPORT AND RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE—PAGE 7
          Case 5:17-cv-00510-FB Document 173 Filed 08/24/20 Page 9 of 12




        Aetna refers to a “number of other facts and circumstances” that should have been

considered, such as that “many of the plan sponsors” have elected to use the Facility Charge

Review mechanism to determine facility charges (as opposed to data from FAIR Health).24 First,

whether a plan sponsor has opted into Facility Charge Review is not reflected in the benefit

plans—the plan’s use of FAIR Health is. Thus, what Aetna criticizes is not a mistake at all: it is

Sowards applying the plans as written, and as a reasonable beneficiary would have understood

them.

        Moreover, Aetna fails to quantify these alleged problems or show how they substantially

impair the validity of Sowards’ approach as applied to 400 claims. Aetna refers only to

individual examples given in deposition or handfuls referred to elsewhere, not to broad sets of

plans that would render Sowards’ whole methodology suspect. Individual mistakes or ignorance

of specific relevant facts generally goes to the weight of an expert’s testimony, not to its

admissibility.25 Aetna’s complaints about what Sowards considered in his analysis does not

affect that fact that the methodology that he employed, relying on FAIR Health data, was reliable

and admissible. Though Aetna is free to cross-examine Sowards regarding what he did or did

not consider, it has failed to establish that his FAIR Health opinions are unreliable.

        C.       Sowards’ Usual and Customary Methodology is reliable and admissible.

        Aetna refuses to accept and continues to ignore that Sowards used historic reimbursement

rates that both Victory and Aetna found to be acceptable in calculating his Usual and Customary

reimbursement methodology. Contrary to Aetna’s suggestion, Sowards did not base his Usual



24
   Aetna also fails to mention that election of Facility Charge Review is not contained anywhere in the patients’
health plans, and is therefore irrelevant to how Aetna was obliged to pay Victory’s claims. See US Airways, Inc. v.
McCutchen, 569 U.S. 88, 100-101 (2013) (holding that ERISA focuses on the language of the plan—not an insurer’s
policies).
25
   See Villegas v. Cequent Performance Products, Inc., SA-15-CV-473-XR, 2017 WL 816872, at *10 (W.D. Tex.
Mar. 1, 2017).

REPLY IN SUPPORT OF VICTORY’S OBJECTIONS TO
REPORT AND RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE—PAGE 8
          Case 5:17-cv-00510-FB Document 173 Filed 08/24/20 Page 10 of 12




and Customary methodology on “‘what the provider unilaterally says its services are worth’”

which is represented by the full billed charges.26 If that were the case, then Sowards’ opinion

would have been that the Usual and Customary rate for Victory’s services is 100% of the billed

charges—not 64%. And he did not base this figure solely on Victory’s say so. Sowards based

his benchmark rate on Aetna’s own payment history, the best historic evidence of what Aetna

historically had said Victory’s services were worth. And as Aetna must recognize, this is a well-

accepted methodology for determining the market value of Victory’s services.27

        Furthermore, Sowards’ benchmark rate was created based on a very large sample of

claims that are undisputed between the parties and cover all sorts of services, plan types, and

claim types. Therefore, contrary to Aetna’s assertions, the benchmark rate operates to smooth

out any deviations among individual plans and claims to come to a reasonable market rate,

generating a statistically valid rate for the whole.

        Finally, Aetna argues that Sowards’ Usual and Customary opinions should be excluded

as a whole based on an alleged failure to consider additional information in certain plans and

based on its argument that Victory somehow “cherry picked” the claims that Sowards’

considered in arriving at his benchmark. But “questions relating to the bases and sources of a

witness’s opinion affect the weight to be assigned that opinion rather than its admissibility and

should be left for the jury’s consideration.”28 Aetna’s argument that the information Sowards

used was an insufficient basis for his opinion thus goes to the weight of his testimony, not its

admissibility. That alone justifies denial of Aetna’s Sowards Motion. And contrary to Aetna’s

assertions that Sowards failed to consult actual plan language, Victory’s Objections confirm that


26
   Response, p. 6 (quoting Children’s Hosp. Cent. Cal. v. Blue Cross of Cal., 226 Cal. App. 4th 1260, 1275 (2014)).
27
   See Children’s Hosp., 226 Cal. App. 4th at 1275-76.
28
   Metro Hosp. Partners, Ltd. v. Lexington Ins. Co., CV H-15-1307, 2017 WL 3142444, at *3 (S.D. Tex. July 25,
2017).

REPLY IN SUPPORT OF VICTORY’S OBJECTIONS TO
REPORT AND RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE—PAGE 9
            Case 5:17-cv-00510-FB Document 173 Filed 08/24/20 Page 11 of 12




Sowards consulted every plan at issue in this case in determining the proper methodology to

apply in forming his opinions.

D.         Sowards’ opinions establish Aetna’s liability as well as Victory’s damages.

           Liability in this case is determined by answering one question: Did Aetna pay Victory

less for the services it provided Aetna’s members than those members’ health plans required. If

it did, then Aetna is liable. Victory’s damages are established by taking the difference between

what Aetna paid and what it should have paid.

           Aetna argues that there is a distinct difference between the question of whether the plans’

terms were misapplied and how to calculate damages.29 The truth, however, is that the only way

to determine if Aetna misapplied the plans’ terms is to determine if there were damages. The

application of the plans’ terms in this case can only be assessed based on how Aetna reimbursed

Victory for its claims, by determining whether there are any damages. To argue otherwise would

require Victory to employ two different experts to perform the exact same function, with one

wearing the “liability” hat and the other wearing the “damages” hat. That would be an absurd

requirement. Because Sowards’ testimony should be considered in evaluating Aetna’s Motion

for Summary Judgment and Sowards’ opinions are reliable and admissible, the Court should

deny the Sowards Motion and Aetna’s Motion for Summary Judgment.

E.         Conclusion and Prayer.

           For these reasons, Victory respectfully requests that the Court modify the Report and

Recommendation and enter an order that denies (1) Aetna’s Opposed Motion to Exclude the

Opinions of Plaintiff’s Damages Expert, Rodney Sowards; and (2) denies Aetna’s Motion for

Summary Judgment with respect to Victory’s ERISA § 502(a)(1)(B) claims and Victory’s breach

of contract claims. Victory requests all other relief to which it has shown itself entitled.

29
     Response, p. 12.

REPLY IN SUPPORT OF VICTORY’S OBJECTIONS TO
REPORT AND RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE—PAGE 10
        Case 5:17-cv-00510-FB Document 173 Filed 08/24/20 Page 12 of 12




Dated: August 24, 2020

                                                   Respectfully submitted,

                                                   By:       /s/ Andrew Cookingham
                                                         Andrew Cookingham
                                                         State Bar No. 24065077
                                                         Andrew.Cookingham@tklaw.com

                                                         Reed C. Randel
                                                         State Bar No. 24075780
                                                         Reed.Randel@tklaw.com

                                                   THOMPSON & KNIGHT LLP

                                                   One Arts Plaza
                                                   1722 Routh Street, Suite 1500
                                                   Dallas, Texas 75201
                                                   (214) 969-1700
                                                   FAX (214) 969-1751

                                                   ATTORNEYS FOR PLAINTIFFS




                              CERTIFICATE OF SERVICE

       I hereby certify that on August 24, 2020, I electronically filed the foregoing document

upon counsel of record, using the CM/ECF system.

                                                   /s/ Reed C. Randel________________
                                                       Reed C. Randel




REPLY IN SUPPORT OF VICTORY’S OBJECTIONS TO
REPORT AND RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE—PAGE 11
